Citation Nr: 1730683	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg disability, claimed as muscle pains and numbness of the legs.


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1984 and from September 1988 to May 1995.

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen a claim for service connection for bilateral muscle pain and numbness of the legs.  

In October 2014, the Board reopened the claim and remanded for further development.  The Board remanded the claim again in June 2016 for additional development.  


FINDING OF FACT

There is clear and unmistakable evidence the Veteran's bilateral leg disability existed prior to entrance into service, and clear and unmistakable evidence that the bilateral leg disability was not permanently aggravated during service beyond its natural progression.


CONCLUSION OF LAW

The Veteran's bilateral leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a June 2009 letter and subsequent March 2016 and June 2016 development letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has also been provided with an examination in November 2014 and a VA medical opinion in August 2016 -with addendum dated in November 2016.  Based on the foregoing, the Board finds the VA examinations and medical opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for a bilateral leg disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Following the Board's remands in October 2014 and June 2016, development letters were sent to the Veteran, and additional examination and opinions were obtained in November 2014 and August 2016.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998);  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

II.  Service Connection 

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "only such conditions as are recorded in examination reports,"  38 C.F.R. § 3.104 (b), and that "history of preservice existence of conditions recorded at the time of examination does not constitute an aggravation of such conditions."  Id.  

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).   

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, in which the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."   38 U.S.C.A. § 1111.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a) (2016).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History

The Veteran served as a U.S. Marine Corps aircraft ordnance technician and recruiter.  He contends that he has muscle pains and numbness of the legs attributable to service.  

During an enlistment physical examination dated in August 1972, the Veteran denied a history of cramps in his legs.  The Veteran's Service Treatment Records (STRs) indicate he received medical treatment shortly after entry, on December 5, 1972, for pain in both thighs.  A November 11, 1974 STR indicates the Veteran presented for muscle cramps in the legs.  During the September 1976 report of medical history, the Veteran reported cramps in legs with exercise.  The Veteran also endorsed leg cramps in his reports of medical history dated in August 1977, January 1980, September 1981, August 1984, and January 1995.  In January 1995, during the separation report of medical history, the Veteran reported a history of cramps in his legs and described it as chronic thigh pain.  On a September 16, 1981 report of medical history examination, the Veteran stated "I am in good health and not taking any medication."  He reported infrequent cramps and leg pain, and reported that he has had a history of these since childhood.  However, clinical observations associated with the examinations in September 1976, October 1978, January 1980, September 1981, and November 1988 were normal.  In a discharge examination in January 1995, the Veteran's clinical evaluation revealed that all systems were normal.  

At a September 2002 VA examination, the Veteran mentioned that he has had pain in his thighs that has been going on for about 15 or 20 years.  He indicated that if he sits too long, there is pain in the right and left thigh anteriorly.  He reported that if he stays active there is no pain.  Examination of the Veteran's thighs revealed no areas of tenderness and there was full range of motion in the hips.  The VA examiner stated in his diagnosis that there was a history of thigh pain with resting, relieved with exercise, and the etiology not determined.

A September 2008 orthopedic consult from the Durham VA Medical Center (VAMC) indicated that the Veteran "[d]escribes 'deep thigh pain' that he has had since childhood pre-dating his LBP."  The record indicates that this pain can last for two to four weeks, and then resolve itself spontaneously.

A March 2010 lay statement from the Veteran's wife indicates that by the time he exited the military, the Veteran "complained about the constant, chronic pain in his back, tail bone, both of his legs, both ankles, both knees, right shoulder, hearing loss, tinnitus, flat feet condition, and headaches."

During a November 2014 VA examination, the Veteran reported that he had had thigh pain since childhood of unknown origin.  He reported radicular pain that radiated to down his legs that seemed to be a separate condition from the childhood thigh pain/myalgia.  The examiner noted that the Veteran had L3-L5 radiculopathy. 
The examiner opined that it was not possible to distinguish when his radiculopathy due to bulging discs started, but he noted that it was separate from the Veteran's chronic myalgia. The examiner found that the Veteran's chronic myalgia in both anterior thighs since childhood had remained the same and had not worsened in frequency or severity due to his spinal radiculopathy condition.  The Veteran reported this to be a separate, non-radiating pain that was like a muscle ache different and separate from back pain that radiates to his hips and down the posterior part of his leg.  The examiner opined that, given the condition had not changed in frequency or severity, the chronic bilateral thigh myalgia had not been aggravated by his service-connected lumbar spine or bilateral feet disabilities, to include any abnormal weightbearing or gait as a result thereof.

The Veteran was afforded a new VA medical record review and opinion examination on August 30, 2016 with an addendum dated November 15, 2016 at the Durham VAMC.  A VA examiner reviewed the entire claims folder.  The VA examiner opined that the evidence clearly and unmistakably showed that the Veteran's bilateral leg disorder existed prior to service.  The VA examiner based this opinion on accepting the credibility of the Veteran as a reliable historian with the competency to report his medical history.  The Veteran reported thigh pain since childhood.  Consequently, the VA examiner opined that the evidence clearly and unmistakably shows that the bilateral leg disorder was not aggravated by service.  The examiner based this upon a finding that the evidence does not support that there has been any increase in disability due to the natural progression of the disorder.

Second, the VA examiner stated that the evidence shows the Veteran was seen a few times in his 23 year active duty military career for lower extremity pain, but it was for varied reasons including transient episodes of tendonitis, a hematoma, and radiculopathy.  The Veteran has chronic myalgia in both anterior thighs since childhood which has remained the same and has not worsened in frequency or severity.  The VA examiner therefore opined that this was not aggravated by service.

Third, the VA examiner opined that the Veteran's bilateral leg disorder is less likely than not in any way causally or etiologically related to service.  The examiner based this upon a review of the claims file containing evidence that the Veteran's bilateral leg condition began before service.

In conclusion, the VA examiner opined that the Veteran's bilateral leg disorder is less likely than not proximately due to or aggravated (beyond natural progression) by any of his service-connected disabilities.  The VA examiner stated that the Veteran's bilateral leg condition have no causal relationship to his service connected disabilities.  The examiner noted that there is no established progression of his myalgia and medical literature does not a support natural progression of this disorder.

IV. Analysis

A.  Pre-Service Disability

After weighing the evidence, the Board finds that the Veteran's bilateral leg disability clearly and unmistakably existed prior to entrance onto active service.  Here, the Veteran reported leg pain to clinicians December 5, 1972 shortly after entering service.  This encounter was within weeks of entry on active duty.  In September 1981the Veteran reported that he had a bilateral leg disability since childhood, the first of several admissions of such history.  The Veteran is competent and credible to relate such history of leg pain and clinicians during and after service accepted his reports as credible.  The Veteran once reported in 2002 that the pain had only been present for 15-20 years earlier, but later reported to other examiners that he experienced the pain since childhood.  While his entrance examination report does not note the leg condition, the Veteran's several admissions, the 2016 VA medical opinion with addendum dated November 2016, and other probative medical evidence in the record indicate he nevertheless did have a bilateral leg disability that predated service.  The VA examiner provided clear reasons and bases after a review of the claims file in rendering an opinion.  Therefore, based on the Veteran's credible reports and the supporting opinions by medical examiners, the Board finds that there is clear and unmistakable evidence that the bilateral leg pain and numbness disability existed prior to active service. 

B.  Aggravation by Service

The Board must also consider whether the in service reports of pain in the legs resulted in a permanent worsening of the Veteran's bilateral leg disability, or whether there is clear and unmistakable evidence that the bilateral leg disability was not aggravated by service beyond its natural progression.  The Board has considered the Veteran's statements and the medical records indicating bilateral leg disability before and during his time in service.  Here, in September 2008, many years from separation from service, the Veteran continued to report that his leg pain had been present since childhood.  The Veteran was afforded the opportunity to submit any additional evidence via March and June 2016 letters.  The Veteran did not submit any probative evidence demonstrating that his bilateral leg disability was aggravated by service.

To the extent that the Veteran's preexisting condition may have been aggravated beyond the normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service.  His wife is also competent to relate what she was told by the Veteran about experiencing pain.  The Veteran and his wife are not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting bilateral leg disability during active service because they does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence shows that the Veteran also continued to report symptoms of and receive treatment bilateral leg disability even after service.  His subjective reports of pain and numbness during and after service are substantially the same, and the Veteran was able to satisfactorily perform rigorous service in the Marine Corps for over twenty years without evidence of increased severity or dysfunction.  

The Board therefore finds the medical evidence indicating a lack of aggravation in service, including the August 2016 VA medical opinion with addendum dated November 2016, to be of greatest probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This leads to the conclusion that there was no aggravation of the Veteran's bilateral leg disability during service beyond its natural progression.  

Based on the above, the Board finds that there is clear and unmistakable evidence that the Veteran's bilateral leg disability preexisted service and was not aggravated in service beyond its natural progression.  Accordingly, service connection for the Veteran's bilateral leg disability is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bilateral leg disability, claimed as muscle pains and numbness of the legs, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


